El Juez Asociado Sr. MacLeary,
emitió la siguiente opi-nión del Tribunal.
En esta causa los demandados fueron declarados culpables y condenados por el Tribunal de Distrito de Mayagüez, por infracción de la Ley Electoral, por haberse negado á inscri-bir en el Registro á un votante que reunía las condiciones como tal; y fueron multados en cien dollars cada uno. Contra esa sentencia han interpuesto recurso de apelación para ante esta Suprema Corte. Dicho recurso no debía haberse admitido. Según los artículos 14 y 161 del Código Penal, y el 345 de la Ley de Enjuiciamiento Criminal, hay que considerar este caso como un delito de misdemeanor (falta) y no cabe recurso para ante este Tribunal. Por cuya razón debe desestimarse el recurso por falta de jurisdicción, con las costas á los recurrentes.
Desestimado. '
Jueces concurrentes- Sres. Presidente, Quiñones, y Aso-ciados IJernandez, y Sulzbacher.
El Juez Asociado Sr. Pigueras no formó Tribunal en la vista de este caso.